Citation Nr: 0024567	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-01 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
injury, status post meniscectomy, currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for a left knee 
injury, status post meniscectomy, currently rated as 10 
percent disabling.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel







INTRODUCTION

The veteran had active service from November 1978 to November 
1981, and from July 1983 to November 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1998 by the 
Department of Veterans Affairs (VA) Anchorage, Alaska, 
Regional Office (RO).  In the decision, the RO confirmed 
previously assigned 10 percent ratings for the veteran's 
right and left knee disorders.  

The Board notes that the veteran was scheduled to have a 
hearing before a traveling Member of the Board in June 1999.  
A report of contact shows that phone messages were left for 
the veteran at work and at home the day before the hearing 
reminding him of the hearing.  However, the veteran did not 
appear for that hearing and did not request that it be 
rescheduled.  Accordingly, the Board concludes that the 
veteran no longer desires a hearing.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The right knee injury, status post meniscectomy, has not 
resulted in more than slight impairment due to instability or 
recurrent subluxation.

3.  There is no X-ray evidence of arthritis of the right 
knee.

4.  The left knee injury, status post meniscectomy, has not 
resulted in more than slight impairment due to instability or 
recurrent subluxation.

5.  There is no X-ray evidence of arthritis of the left knee.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a right knee injury, status post meniscectomy, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(1999).

2.  The criteria for assignment of a separate 10 percent 
rating for arthritis of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(1999); VAOPGCPREC 23-97; VAOPGCPREC 9-98.

3.  The criteria for a disability rating higher than 10 
percent for a left knee injury, status post meniscectomy, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).

4.  The criteria for assignment of a separate 10 percent 
rating for arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(1999); VAOPGCPREC 23-97; VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
assign higher disability ratings for his service-connected 
right and left knee disorders.  He asserts that the 
disorders, especially the one on the right side, cause pain, 
instability, and limitation of motion.  He points out that he 
has already had surgeries and may require an additional 
surgery.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for increased ratings is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran's medical treatment records have been 
obtained, and he has been afforded a disability evaluation 
examination.  As noted above, the veteran has declined the 
opportunity to have a personal hearing.  The Board is not 
aware of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  One diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In reviewing the 
claim for an increased rating, the Board must consider which 
diagnostic code or codes are most appropriate for application 
in the veteran's case and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999), a 10 
percent rating is warranted for recurrent subluxation or 
lateral instability which is productive of slight impairment 
of the knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 percent rating is warranted for severe 
impairment.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (1999).

The pertinent evidence includes the report of a disability 
evaluation examination conducted by the VA in December 1997 
which shows that the veteran reported that he had been 
discharged from service because of his knees.  He said that 
he injured his right knee while on maneuvers with the Army in 
June 1982.  He had surgery on the right knee at that time.  
He said that the knee was better for five or six years, then 
the knee became lax again.  He said that he was seen 
approximately four months ago, and surgical repair had been 
suggested.  He reported that his left knee was injured in 
June 1985 on board a ship.  He re-injured it in October 1985 
and this resulted in surgery for an anterior cruciate 
ligament repair and debridement.  He stated that the knee was 
good for three years, and then he started having intermittent 
swelling and pain.  He said that an arthroscopic surgery was 
then performed.  Some cartilage was removed and patellar 
shaving was done.  He said that the left knee was doing 
better now.  He stated that the right knee was painful in 
extension and caused pain in the low back.  

On physical examination, there was no swelling or effusion 
seen bilaterally.  There was a negative drawer sign and 
negative McMurray on the left knee.  The left knee had a 
tender joint line.  There was no ligament laxity on the left 
knee.  Patellar ballottement was negative on the left.  The 
right knee had a positive anterior drawer sign.  The veteran 
had a negative McMurray sign on the right knee.  He was 
tender to palpation of the medial and lateral joint lines in 
the right knee.  There was a positive patellar ballottement 
of the right knee.  X-rays of the knees done in December 1997 
were negative.  The diagnoses were (1) arthralgias of both 
knees secondary to surgery; and (2) unstable right knee.  

A VA radiology report dated in December 1997 shows that x-
rays of both knees (a four view study) showed that the joint 
spaces were well maintained.  Bone density was normal.  There 
were no hypertrophic changes demonstrated.  There was also no 
evidence of loose bodies.  The impression was 
radiographically negative right and left knees.  The primary 
diagnostic code was "normal."  

A medical record from a service medical facility dated in 
June 1998 shows that the veteran reported a complaint of 
feeling like something was poking him in the back of the knee 
cap.  He described the pain as feeling like a dull needle.  
It was noted that he had a history of two knee surgeries on 
the right.  He said that he was getting up to walk across the 
room when he felt a dull/sharp pain behind the knee cap.  On 
examination of the lower extremities, crepitation was noted 
on the right knee.  There was no swelling or erythema.  Scars 
were noted from previous surgeries.  There was some 
tenderness on the right medial knee.  The assessment was 
chondromalacia patella on right knee, status post lateral 
meniscectomy right knee, and CL repair left knee.  The 
veteran was instructed to use an ice pack for two days with 
range of motion exercises after that.  

After considering all of the evidence of record, the Board 
finds that neither the right knee nor the left knee is shown 
to have produced lateral instability or subluxation resulting 
in more than slight impairment.  In this regard, the Board 
notes that the treatment records and examination reports have 
consistently shown only a little instability in the right 
knee.  During the VA examination, there was a positive drawer 
sign, but no other instability was noted.  No left knee 
instability was noted.  The Board finds that the instability 
and subluxation have not resulted in moderate impairment in 
either knee.  Accordingly, the Board finds that the criteria 
for a disability rating higher than 10 percent for either the 
right knee or the left knee are not met.

The Board must also consider whether the evidence warrants 
separate compensable ratings for arthritis of the knees.  Two 
separate compensable ratings may be assigned for a knee 
disorder if there is both instability under Diagnostic Code 
5257, and arthritis which causes limitation of motion under 
Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 23-97.  
Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is warranted where extension is limited 
to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.

A compensable rating may also be assigned based on X-ray 
findings of arthritis and painful motion.  See VAOPGCPREC 9-
98; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999) 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

As noted above, however, there is no X-ray evidence of 
arthritis of the right or left knee.  The X-rays taken during 
the VA examination in December 1997 were negative for 
abnormality.  The Board notes that the arthralgias of the 
knees which was diagnosed on the VA examination is not the 
same as a diagnosis of arthritis.  The term arthralgia simply 
means pain in the joint.  Accordingly, the Board concludes 
that the criteria for assignment of a separate 10 percent 
rating for arthritis of either the right knee or the left 
knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 50003, 
5010003, 5257, 5260, 5261 (1999); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

The above decisions are based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that a service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  An increased rating for a right knee injury, status post 
meniscectomy, currently rated as 10 percent disabling, is 
denied.

2.  An increased rating for a left knee injury, status post 
meniscectomy, currently rated as 10 percent disabling, is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

